DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masnaghetti et al. U.S. Patent No. 6,066,849 in view of Noji et al. U.S. PGPUB No. 2005/0194535.

Regarding claim 1, Masnaghetti discloses an apparatus comprising: one or more first multipole lenses 211 displaced above an aperture 213, the one or more first 5multipole lenses 211 being configured to adjust a beam current of a charged-particle beam passing through the aperture 213 (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]); and one or more second multipole lenses 212 displaced below the aperture 213. However, although Masnaghetti discloses that “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]; there is no explicit disclosure that the one or more second multipole lenses being configured to adjust at least one of a spot size and a spot shape of the beam.
Noji ‘535 discloses an apparatus capable of setting a value of beam current [0436] and comprising: one or more multipole lenses 14.12 displaced below an aperture 14.11, the one or more second multipole lenses 14.12 being configured to adjust at least one of a spot size and a spot shape of a charged particle beam (“The quadrupole lenses 14.12 are used to transform the shape of the beam” [0171]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower quadrupoles of Masnaghetti with the beam-shaping abilities of the quadrupoles of Noji ‘535 in order to provide greater control over the dimensions of the beam spot, thereby providing additional control for optimizing the overall scanned area of the specimen, as desired in Masnaghetti.

Regarding claim 2, Masnaghetti discloses a controller configured to control strength of a multipole field generated by at least one of the one or more first multipole 211 lenses or the one or more second multipole lenses (“The upper quadrupole 211 is configured to align the beam after a particular gun lens voltage is selected… This realignment is accomplished by supplying an X and Y tilt voltage from the multiplexer control system 250” [col. 11; lines 41-45]).

Regarding claim 3, Masnaghetti discloses that the controller 250 is further configured to: during a pre-scanning of a specimen, operate the one or more first multipole lenses to allow a first beam current to pass through the aperture (“The upper quadrupole 211 is configured to align the beam after a particular gun lens voltage is selected… This realignment is accomplished by supplying an X and Y tilt voltage from the multiplexer control system 250” [col. 11; lines 41-45]); and when the beam scans a scan line during image scanning of the specimen, operate the one or more first multipole lenses to allow a second beam current to pass through the aperture, 20the first beam current being different from the second beam current (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]). Masnaghetti discloses that “a first landing energy and a first beam current density may be applied during the first frame, and a second landing energy and a second beam current density during a second frame” [col. 6; lines 36-39] – where the first frame is a pre-scanning, while the second frame is a scan.

Regarding claim 4, Masnaghetti discloses that the controller is further configured to: when the beam scans a scan line during image scanning of a specimen, operate the one or more first multipole lenses 211 to allow a first beam current to pass through the aperture; and 25when the beam retraces between two scan lines during the image scanning of the specimen (“As shown in FIG. 3A, two different scanning areas are multiplexed such that a first area 64 µm2 is interleaved with a second area 2 µm2. In other words, during a first frame 302a the first area 64 µm2 is scanned, then during a second frame 304a a second area 2 µm2 is scanned, during a third frame 306a the first area 64 µm2 is scanned again, and the these scans are repeated” [col. 6; lines 18-24]), operate the one or more first multipole lenses to allow a second beam current to pass through the aperture, the second beam current being different from the first beam current (“a first landing energy and a first beam current density may be applied during the first frame, and a second landing energy and a second beam current density during a second frame” [col. 6; lines 36-39] – “Alternatively, a first landing energy may be applied during a first frame, a first beam current density during a second frame, a second landing energy during a third frame” [col. 6; lines 39-43]).

Regarding claim 7, Masnaghetti discloses that the controller is further configured to: during a pre-scanning of a specimen, operate the one or more second multipole lenses 15to form a first beam spot on the specimen; and when the beam scans a scan line during image scanning of the specimen, operate the one or more second multipole lenses to form a second beam spot on the specimen (“the electron beam may be configured to scan different patterns on the specimen 222 during different time periods by multiplexing different combinations of X and Y scan voltages” [col. 9; lines 32-36]). However, although Masnaghetti discloses that “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]; there is no explicit disclosure that the first and second beam spots on the specimen having different sizes.
Noji ‘535 discloses an apparatus capable of setting a value of beam current [0436] and comprising: one or more multipole lenses 14.12 displaced below an aperture 14.11, the one or more second multipole lenses 14.12 being configured to adjust at least one of a spot size and a spot shape of a charged particle beam (“The quadrupole lenses 14.12 are used to transform the shape of the beam… These lenses can change the ratio of the shape of rectangle or ellipse in the X direction and in the Y direction (refer to FIG. 14B)” [0171]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower quadrupoles of Masnaghetti with the beam-shaping abilities of the quadrupoles of Noji ‘535 in order to provide greater control over the dimensions of the beam spot, thereby providing additional control for optimizing the overall scanned area of the specimen, as desired in Masnaghetti.

Regarding claim 8, Masnaghetti discloses that the controller is further configured to: when the beam scans a scan line during image scanning of a specimen, operate the one or more second multipole lenses to form a first beam spot on the specimen; and when the beam retraces between two scan lines during the image scanning of the specimen (“during a third frame 306a the first area 64 µm2 is scanned again” [col. 6; lines 23-25], operate the one or more second multipole lenses to form a second beam spot on the 25specimen “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]. However, although Masnaghetti discloses that “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]; there is no explicit disclosure that the first and second beam spots on the specimen having different sizes.
Noji ‘535 discloses an apparatus capable of setting a value of beam current [0436] and comprising: one or more multipole lenses 14.12 displaced below an aperture 14.11, the one or more second multipole lenses 14.12 being configured to adjust at least one of a spot size and a spot shape of a charged particle beam (“The quadrupole lenses 14.12 are used to transform the shape of the beam… These lenses can change the ratio of the shape of rectangle or ellipse in the X direction and in the Y direction (refer to FIG. 14B)” [0171]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower quadrupoles of Masnaghetti with the beam-shaping abilities of the quadrupoles of Noji ‘535 in order to provide greater control over the dimensions of the beam spot, thereby providing additional control for optimizing the overall scanned area of the specimen, as desired in Masnaghetti.

Regarding claim 14, Masnaghetti discloses a method comprising: 25adjusting, by one or more first multipole lenses 211 displaced above an aperture 213, a beam current of a charged-particle beam passing through the aperture 213 (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]); and adjusting the beam by one or more second multipole lenses 212 displaced below the aperture 213. However, although Masnaghetti discloses that “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]; there is no explicit disclosure that the one or more second multipole lenses being configured to adjust at least one of a spot size and a spot shape of the beam.
Noji ‘535 discloses an apparatus capable of setting a value of beam current [0436] and comprising: one or more multipole lenses 14.12 displaced below an aperture 14.11, the one or more second multipole lenses 14.12 being configured to adjust at least one of a spot size and a spot shape of a charged particle beam (“The quadrupole lenses 14.12 are used to transform the shape of the beam” [0171]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower quadrupoles of Masnaghetti with the beam-shaping abilities of the quadrupoles of Noji ‘535 in order to provide greater control over the dimensions of the beam spot, thereby providing additional control for optimizing the overall scanned area of the specimen, as desired in Masnaghetti.

Regarding claim 15, Masnaghetti discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors 250, cause the processors to perform a method comprising: 25adjusting, by one or more first multipole lenses 211 displaced above an aperture 213, a beam current of a charged-particle beam passing through the aperture 213 (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]); and adjusting the beam by one or more second multipole lenses 212 displaced below the aperture 213. However, although Masnaghetti discloses that “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]; there is no explicit disclosure that the one or more second multipole lenses being configured to adjust at least one of a spot size and a spot shape of the beam.
Noji ‘535 discloses an apparatus capable of setting a value of beam current [0436] and comprising: one or more multipole lenses 14.12 displaced below an aperture 14.11, the one or more second multipole lenses 14.12 being configured to adjust at least one of a spot size and a spot shape of a charged particle beam (“The quadrupole lenses 14.12 are used to transform the shape of the beam” [0171]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower quadrupoles of Masnaghetti with the beam-shaping abilities of the quadrupoles of Noji ‘535 in order to provide greater control over the dimensions of the beam spot, thereby providing additional control for optimizing the overall scanned area of the specimen, as desired in Masnaghetti.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masnaghetti et al. U.S. Patent No. 6,066,849 in view of Noji et al. U.S. PGPUB No. 2005/0194535 in further view of Noji et al. U.S. PGPUB No. 2005/0045821.

Regarding claim 11, Masnaghetti discloses the claimed invention except that while Masnaghetti uses a first multipole (quadrupole 211) to deflect a particle beam for controlling beam current (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]), there is no explicit disclosure that at least one of the one or more first multipole lenses and the one or more second multipole lenses is an electrostatic multipole lens.
Noji ‘281 discloses deflecting a charged particle beam using a first multipole that is “a rotation axis-asymmetric quadrupole or octpole electrostatic (or electromagnetic) lens” [0911].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic quadrupole of Masnaghetti with the specific quadrupole structure disclosed in Noji ‘281 in order to utilize a commercially available device for embodying the generic quadrupole of Masnaghetti and which is capable of performing the deflection required by Masnaghetti. Masnaghetti and Noji ‘281 disclose the claimed invention except that while Masnaghetti and Noji ‘281 disclose applying a voltage to the electrostatic multipole lens [col. 11; lines 46-53] there is no disclosure that the controller is further configured to switch on the electrostatic multipole lens by applying a voltage to the electrostatic multipole lens on an order of hundreds of volts (there is no disclosure of the specific voltage value applied). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a voltage to the electrostatic multipole lens on an order of hundreds of volts since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to apply a voltage to the electrostatic multipole lens on an order of hundreds of volts for the purpose of ensuring that a specifically desired beam current is achieved by supplying the appropriate voltage to the multipole lens controlling the beam current. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 12, Masnaghetti discloses the claimed invention except that while Masnaghetti uses a first multipole (quadrupole 211) to deflect a particle beam for controlling beam current (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]), there is no explicit disclosure that at least one of the one or more first multipole lenses and the one or more second multipole lenses is an electrostatic multipole lens.
Noji ‘281 discloses deflecting a charged particle beam using a first multipole that is “a rotation axis-asymmetric quadrupole or octpole electrostatic (or electromagnetic) lens” [0911].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic quadrupole of Masnaghetti with the specific quadrupole structure disclosed in Noji ‘281 in order to utilize a commercially available device for embodying the generic quadrupole of Masnaghetti and which is capable of performing the deflection required by Masnaghetti.

Allowable Subject Matter
Claims 5, 6, 9, 10, and 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5; Masnaghetti et al. U.S. Patent No. 6,066,849 discloses an apparatus comprising: one or more first multipole lenses 211 displaced above an aperture 213, the one or more first 5multipole lenses 211 being configured to adjust a beam current of a charged-particle beam passing through the aperture 213 (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]); and one or more second multipole lenses 212 displaced below the aperture 213. Masnaghetti discloses that the controller 250 is further configured to: during a pre-scanning of a specimen, operate the one or more first multipole lenses to allow a first beam current to pass through the aperture (“The upper quadrupole 211 is configured to align the beam after a particular gun lens voltage is selected… This realignment is accomplished by supplying an X and Y tilt voltage from the multiplexer control system 250” [col. 11; lines 41-45]); and when the beam scans a scan line during image scanning of the specimen, operate the one or more first multipole lenses to allow a second beam current to pass through the aperture, 20the first beam current being different from the second beam current (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]). Masnaghetti discloses that “a first landing energy and a first beam current density may be applied during the first frame, and a second landing energy and a second beam current density during a second frame” [col. 6; lines 36-39] – where the first frame is a pre-scanning, while the second frame is a scan. However, although Masnaghetti modulates the voltage applied to the multipole lens, there is no explicit disclosure that  the multipole lens is switched off during a scan separate from a pre-scan where the multipole lens is switched on.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus comprising: one or more first multipole lenses displaced above an aperture, the one or more first 5multipole lenses being configured to adjust a beam current of a charged-particle beam passing through the aperture; wherein a controller is configured to: when the beam scans a scan line during image scanning of a specimen, operate the one or more first multipole lenses to allow a first beam current to pass through the aperture; and 25when the beam retraces between two scan lines during the image scanning of the specimen, operate the one or more first multipole lenses to allow a second beam current to pass through the aperture, the second beam current being different from the first beam current.

Regarding claim 6; Masnaghetti et al. U.S. Patent No. 6,066,849 discloses an apparatus comprising: one or more first multipole lenses 211 displaced above an aperture 213, the one or more first 5multipole lenses 211 being configured to adjust a beam current of a charged-particle beam passing through the aperture 213 (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]); and one or more second multipole lenses 212 displaced below the aperture 213. Masnaghetti discloses that the controller 250 is further configured to: during a pre-scanning of a specimen, operate the one or more first multipole lenses to allow a first beam current to pass through the aperture (“The upper quadrupole 211 is configured to align the beam after a particular gun lens voltage is selected… This realignment is accomplished by supplying an X and Y tilt voltage from the multiplexer control system 250” [col. 11; lines 41-45]); and when the beam scans a scan line during image scanning of the specimen, operate the one or more first multipole lenses to allow a second beam current to pass through the aperture, 20the first beam current being different from the second beam current (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]). Masnaghetti discloses that “a first landing energy and a first beam current density may be applied during the first frame, and a second landing energy and a second beam current density during a second frame” [col. 6; lines 36-39] – where the first frame is a pre-scanning, while the second frame is a scan. However, although Masnaghetti modulates the voltage applied to the multipole lens, there is no explicit disclosure that  the multipole lens is switched off during a scan separate from a pre-scan where the multipole lens is switched on.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus comprising: one or more first multipole lenses displaced above an aperture, the one or more first 5multipole lenses being configured to adjust a beam current of a charged-particle beam passing through the aperture; wherein a controller is configured to: during a pre-scanning of a specimen, switch on the one or more first multipole lenses; and when the beam scans a scan line during image scanning of the specimen, switch off the 5one or more first multipole lenses.

Regarding claim 9; Masnaghetti et al. U.S. Patent No. 6,066,849 discloses that a controller is further configured to: when the beam scans a scan line during image scanning of a specimen, operate the one or more second multipole lenses to form a first beam spot on the specimen; and when the beam retraces between two scan lines during the image scanning of the specimen (“during a third frame 306a the first area 64 µm2 is scanned again” [col. 6; lines 23-25], operate the one or more second multipole lenses to form a second beam spot on the 25specimen “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]. However, although Masnaghetti discloses that “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]; there is no explicit disclosure that the first and second beam spots on the specimen having different sizes, and there is no disclosure of switching the second multipole lens 212 off.
Noji ‘535 discloses an apparatus capable of setting a value of beam current [0436] and comprising: one or more multipole lenses 14.12 displaced below an aperture 14.11, the one or more second multipole lenses 14.12 being configured to adjust at least one of a spot size and a spot shape of a charged particle beam (“The quadrupole lenses 14.12 are used to transform the shape of the beam… These lenses can change the ratio of the shape of rectangle or ellipse in the X direction and in the Y direction (refer to FIG. 14B)” [0171]). However, there is no disclosure of switching the multipole lens off.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus comprising: one or more multipole lenses displaced below an aperture, the one or more multipole lenses being configured to adjust at least one of a spot size and a spot shape of the beam; wherein a controller is configured to: during a pre-scanning of a specimen, switch on the one or more second multipole lenses;WO 2019/063530PCT/EP2018/075928 25and when the beam scans the specimen, switch off the one or more second multipole lenses.

Regarding claim 10; Masnaghetti et al. U.S. Patent No. 6,066,849 discloses that a controller is further configured to: when the beam scans a scan line during image scanning of a specimen, operate the one or more second multipole lenses to form a first beam spot on the specimen; and when the beam retraces between two scan lines during the image scanning of the specimen (“during a third frame 306a the first area 64 µm2 is scanned again” [col. 6; lines 23-25], operate the one or more second multipole lenses to form a second beam spot on the 25specimen “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]. However, although Masnaghetti discloses that “the electron beam may be configured to scan different sized areas of the specimen 222 during different time periods” [col. 6; lines 47-49]; there is no explicit disclosure that the first and second beam spots on the specimen having different sizes, and there is no disclosure of switching the second multipole lens 212 off.
Noji ‘535 discloses an apparatus capable of setting a value of beam current [0436] and comprising: one or more multipole lenses 14.12 displaced below an aperture 14.11, the one or more second multipole lenses 14.12 being configured to adjust at least one of a spot size and a spot shape of a charged particle beam (“The quadrupole lenses 14.12 are used to transform the shape of the beam… These lenses can change the ratio of the shape of rectangle or ellipse in the X direction and in the Y direction (refer to FIG. 14B)” [0171]). However, there is no disclosure of switching the multipole lens off.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus comprising: one or more multipole lenses displaced below an aperture, the one or more multipole lenses being configured to adjust at least one of a spot size and a spot shape of the beam; wherein a controller is configured to: when the beam scans a scan line during image scanning of a specimen, switch off the one or more second multipole lenses; and when the beam retraces between two scan lines during the image scanning of the specimen, switch on the one or more second multipole lenses.

Regarding claim 13; Masnaghetti et al. U.S. Patent No. 6,066,849 discloses the claimed invention except that while Masnaghetti uses a first multipole (quadrupole 211) to deflect a particle beam for controlling beam current (“to select a beam current density, three image control signals may be provided from the multiplexer control unit 250. That is, the cross-over point's distance from the aperture is selected by setting the gun lens voltage that is supplied to the electrostatic lens 208, and the beam may be realigned with respect to the aperture by setting the X and Y tilt voltage values that are supplied to the upper quadrupole 211” [col. 11; lines 46-53]), there is no explicit disclosure that at least one of the one or more first multipole lenses and the one or more second multipole lenses is an electromagnetic multipole lens.
Noji et al. U.S. PGPUB No. 2005/0045821 discloses deflecting a charged particle beam using a first multipole that is “a rotation axis-asymmetric quadrupole or octpole electrostatic (or electromagnetic) lens” [0911]. However, there is no explicit disclosure that the multipole is formed by a plurality of solenoid coils.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus comprising one or more electromagnetic multipole lenses formed by a plurality of solenoid coils, and configured to adjust a beam current of a charged-particle beam when the one or more electromagnetic multipole lenses is positioned above an aperture or configured to adjust at least one of a spot size and a spot shape of the beam when the one or more electromagnetic multipole lenses is positioned below the aperture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881